515 So. 2d 337 (1987)
Henry KEEL, d/b/a Medical Business Consultants, Appellant,
v.
QUALITY MEDICAL SYSTEMS, INC., a Florida Corporation, Appellee.
No. 87-1694.
District Court of Appeal of Florida, Third District.
November 10, 1987.
Herbert A. Warren and Richard A. Warren, Miami, for appellant.
Akerman, Senterfitt & Eidson and Kirk L. Burns, Miami, for appellee.
Before NESBITT, DANIEL S. PEARSON and JORGENSON, JJ.
*338 PER CURIAM.
We reverse the order under review which temporarily enjoined the defendant, Henry Keel, a former employee of Quality Medical Systems, Inc., from "soliciting business ... with [sic] any of Quality Medical's existing customers," as the evidence adduced at the injunction hearing simply does not demonstrate, as it must, that the customer information was confidential or was a business or trade secret. Pure Foods v. Sir Sirloin, Inc., 84 So. 2d 51 (Fla. 1955); Inland Rubber Corp. v. Helman, 237 So. 2d 291 (Fla. 1st DCA 1970); Renpak, Inc. v. Oppenheimer, 104 So. 2d 642 (Fla. 2d DCA 1958).
Reversed and remanded for further proceedings.